303 S.W.3d 169 (2010)
Terri L. BEERMANN, Respondent,
v.
Jeffrey L. JONES, Appellant.
No. WD 70464.
Missouri Court of Appeals, Western District.
February 23, 2010.
Christina E. Gondring, for Respondent.
*170 Craig D. Ritchie, for Appellant.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Jeffrey Jones appeals the judgment of the trial court modifying child support. On appeal, Jones claims that the trial court erred in: (1) determining his monthly income to be $8,200; (2) ordering him to pay $3,200 to his ex-wife based on a previous judgment; (3) ordering him to pay a portion of his ex-wife's attorney's fees; and (4) issuing an ambiguous custody award. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).